NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FELIPE GALARZA-GALLEGOS, AKA                    No.    15-71009
Felipe Gallegos,
                                                Agency No. A200-626-843
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Felipe Galarza-Gallegos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Galarza-Gallegos’s untimely

motion to reopen, see 8 C.F.R. § 1003.2(c)(2), where Galarza-Gallegos failed to

demonstrate prima facie eligibility for relief, see Toufighi, 538 F.3d at 996; see

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of persecution

“too speculative”). In light of our disposition, we do not reach Galarza-Gallegos’s

family social group contention.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-71009